Citation Nr: 1432537	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-25 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability to include cervical spondylosis, claimed as residuals of back injury.

2.  Entitlement to service connection for a thoraco-lumbar spine disability to include degenerative disc disease, claimed as residuals of back injury.

3.  Entitlement to an effective date prior to March 12, 2009, for service connection for recurrent dislocation, left shoulder.

4.  Entitlement to an effective date prior to March 12, 2009, for service connection for recurrent dislocation condition (limitation of motion), left shoulder.

5.  Entitlement to an initial disability rating in excess of 20 percent for recurrent dislocation, left shoulder.

6.  Entitlement to an initial disability rating in excess of 10 percent for recurrent dislocation condition (limitation of motion), left shoulder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from January 11, 1965 to August 24, 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO declined to reopen a claim for service connection for residuals of back injury.  

In April 2013 the Board reopened the claim for service connection for residuals of back injury and remanded the case for further development and adjudication of the merits of the claim.  

In April 2013 the Board reopened and remanded claims for service connection for recurrent dislocation of the left shoulder and tinnitus

In rating decisions in September 2013 the RO granted service connection for tinnitus; recurrent dislocation, left shoulder; and recurrent dislocation condition (limitation of motion), left shoulder.  

In October 2013 the Veteran filed a notice of disagreement with respect to the assigned ratings and effective dates for the two service-connected left shoulder disabilities. 
 
In an October 2013 supplemental statement of the case the RO bifurcated the claim for service connection for residuals of back injury into two claims; service connection, for cervical spondylosis, service connection for degenerative disc disease of the lumbar and thoracic spine.  See Clemons v. Shinseki, 23 Vet. App. 1  (2009).  Accordingly, the issues have been recharacterized as stated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the spine service connection claims, the April 2011 statement of the case, the RO referred to an October 29, 2009  VA treatment record from the Marion VA Medical Center, which was material to the RO's decision.  This referenced VA medical evidence is not on file, either in the paper claim file or either electronic claim file.  The existing VA treatment records on file are dated from February 2006 to July 2009 and are contained in the paper claim file.

It appears that other VA treatment records material to the claims are missing, and that the Veteran may be receiving ongoing private or VA treatment relevant to his service connection claims.  Any relevant additional medical records must be obtained.

In a September 2013 rating decision the RO granted service connection for recurrent dislocation, left shoulder, and assigned an initial disability rating of 20 percent, effective March 12, 2009; and granted service connection for recurrent dislocation condition (limitation of motion), left shoulder, and assigned an initial disability rating of 10 percent, effective March 12, 2009.

The Veteran has filed a Notice of Disagreement with the ratings assigned and their effective dates.

A remand is necessary in order for the RO to issue a statement of the case.    Manlincon v. West, 12 Vet. App. 238   (1999). 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all medical care providers who have evaluated or treated him for his cervical or thoraco-lumbar spine conditions.  Request copies of any indicated pertinent private medical records.  Obtain all  VA medical records not currently of record.  

2.  Then perform any additional development required.

3.  After the above development, adjudicate the service connection claims on appeal. If any benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

4.  Provide the Veteran a statement of the case as to each of the following issues: entitlement to an effective date prior to March 12, 2009 for service connection for (i) recurrent dislocation, left shoulder, and (ii) recurrent dislocation condition (limitation of motion), left shoulder; and entitlement to an initial disability rating in excess of (i) 20 percent for recurrent dislocation, left shoulder, and (ii) 10 percent for recurrent dislocation condition (limitation of motion), left shoulder. 

Inform the Veteran that he must file a timely and adequate substantive appeal (VA Form 9) in order to perfect an appeal of these service connection issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2013). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



